Exhibit 10.1

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (the “Agreement”) dated this 31st day of March, 2008
(the “Effective Date”), is entered into by and between CHS Inc. (“Buyer”) and US
BioEnergy Corporation (“Seller”).

RECITALS

WHEREAS, Seller and VeraSun Energy Corporation (“VeraSun”) have agreed to a plan
of merger to be effective in the first quarter of 2008, and as a result of such
merger VeraSun will be performing the marketing of renewable fuels on behalf of
the Seller’s ethanol production facilities;

WHEREAS, as a result of this impending merger Seller desires to sell to Buyer,
and Buyer desires to purchase from Seller, Seller’s fifty percent
(50%) membership interest in Provista Renewable Fuels Marketing, LLC (the
“Company”) to be represented by 500 units in said limited liability company on
the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Seller and Buyer hereby agree as follows:

1. Purchase and Sale of Membership Interest. On the terms and subject to the
conditions of this Agreement, on March 31, 2008 (the “Effective Date”) Seller
hereby agrees to sell, transfer and deliver to Buyer, and Buyer hereby agrees to
purchase from Seller 100% of Seller’s right, title and interest in Seller’s
membership interest in the Company (the “Membership Interest”) such that
subsequent to the purchase, Buyer will hold 100% of the membership interest in
the Company, in exchange for the Purchase Price, as defined below.

2. Purchase Price. The Purchase Price for the Membership Interest shall be
determined ten (10) days after the Effective Date, and shall be an amount equal
to fifty percent (50%) of the Company’s Tangible Net Worth as of Effective Date
less the Deposit Amount (as defined herein) (the “Purchase Price”). The formula
for determining Tangible Net Worth is set forth in Exhibit A attached hereto and
incorporated herein.

The Purchase Price shall be reduced by Seven Hundred and no/100 Dollars
($700,000.00), and Buyer shall pay the same amount to GATX Corporation (“GATX”)
on April 1, 2008 to be held in trust by GATX (the “Deposit Amount”) in order for
GATX to provide an unconditional consent to the assignment of rail cars from
Company to Seller under the Assignment and Assumption of Lease dated March 31,
2008 by and between Company and Seller (the “Assignment”) as further described
in Section 9(a)(i). Seller agrees to use its best efforts to promptly substitute
a letter of credit or other suitable guaranty of payment to GATX to secure its
obligations under the Assignment. Buyer shall use commercially reasonable
efforts to seek the return of Deposit Amount once notified by GATX or Seller
that Seller has a satisfactory form of credit in place. Buyer agrees to return
the Deposit Amount to Seller, less any actual charges, GATX offsets or expenses
incurred, within three (3) business days of Buyer’s actual receipt of the
Deposit Amount from GATX and upon written confirmation by GATX that Seller has
satisfied GATX’s credit requirements under the Assignment.

 

- 1 -



--------------------------------------------------------------------------------

Buyer shall pay Seller the Purchase Price ten (10) days after the Effective Date
by delivery of a wire transfer to an account designated by Seller or by delivery
of a cashiers check payable to Seller.

3. Adjustment Loss Reimbursement.

(a) Seller shall reimburse the Company 100% of any Adjustment Loss, as herein
defined, by wire transfer within 10 days of the realization of an Adjustment
Loss, provided that following the Effective Date, Buyer shall cooperate with
Seller and use commercially reasonable efforts to mitigate the extent of any
Adjustment Loss and liability associated therewith, and further provided that
Seller shall have sole authority with respect to the retention of counsel shall
manage the defense of, and shall have sole discretion as to whether and on what
terms to settle any matter which would be deemed an Adjustment Loss.

(b) For the purposes of this Agreement, an “Adjustment Loss” shall be any
liability, loss, damage, obligation or expense, including attorneys’ fees and
costs and any other expenses whatsoever, arising out of the compromise,
settlement, litigation or liquidation of any claim related to or in connection
with (i) Amaizing Energy, LLC; (ii) North Country Ethanol, LLC; or (iii) any
contracts of the Company entered into prior to March 31, 2006, if Seller had
knowledge of potential Losses relating to such contracts prior to December 31,
2006.

4. Non-Solicitation and Non-competition.

(a) Non-Solicitation by VeraSun and Seller. For a period of one (1) year from
the Effective Date, neither VeraSun nor Seller will, directly or indirectly,
contact, solicit for employment, seek to employ or interfere with the
relationship Buyer has with any of Buyer’s employees that are employed by the
Buyer on the Effective Date; provided, however, that the foregoing shall not
apply to any employees of Buyer who are involuntarily terminated by Buyer. In
the event the Seller hires an employee of Buyer who was not involuntarily
terminated by the Buyer, VeraSun shall pay to the Buyer one hundred percent
(100%) of such employee’s annual base salary for the most recently completed
calendar year as liquidated damages. The payment of this amount of liquidated
damages shall be the Company’s and Buyer’s sole and exclusive remedy for a
breach of this Section.

(b) Non-Solicitation by Buyer. For a period of one (1) year from the Effective
Date, the Buyer will not, directly or indirectly, contact, solicit for
employment, seek to employ or interfere with the relationship VeraSun or Seller
has with any of their employees employed on the Effective Date for positions
within the Company only; provided, however, that the foregoing shall not apply
to any employees of VeraSun or Seller who are involuntarily terminated by
VeraSun or Seller. In the event the Buyer hires an employee of Seller or VeraSun
to work in a position in the Company who was not involuntarily terminated by the
Seller or VeraSun, Buyer shall pay to Seller or VeraSun one hundred percent
(100%) of such employee’s annual base salary for the most recently completed
calendar year as liquidated damages. The payment of this amount of liquidated
damages shall be VeraSun’s and Seller’s sole and exclusive remedy for a breach
of this Section.

 

- 2 -



--------------------------------------------------------------------------------

(c) Non-competition. For a period of one (1) year from the Effective Date,
neither VeraSun nor Seller will, directly or indirectly, provide marketing
services for ethanol produced by third parties; provided, however, that VeraSun,
Seller or Affiliates of VeraSun or Seller, may engage in the (i) marketing of
ethanol produced by Seller, VeraSun, or any of their respective subsidiaries or
Affiliates, (ii) marketing of ethanol purchased by Seller, VeraSun, or any of
their respective subsidiaries for its own account for marketing and resale; and
(iii) marketing of ethanol produced by a third party, so long as the marketing
relationship, agreement or other arrangement relating to the marketing of such
third party’s ethanol by Seller, VeraSun, or any of their respective Affiliates
was acquired, assumed or was otherwise the extension of a business line acquired
or assumed in connection with Seller, VeraSun, or any of their respective
Affiliates acquiring all or substantially all of the business or assets of a
company that has both production and third-party marketing components and is not
a Pure-Play Marketer of ethanol. Affiliate is defined as an individual or an
entity who controls, is controlled by or is under common control with VeraSun or
Seller. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Affiliate. A Pure-Play Marketer is a marketer
that is solely engaged in the marketing of ethanol, biodiesel, renewable fuels
and other petroleum products and does not market for a production facility it
owns or is owned by an Affiliate of the Pure-Play Marketer.

(d) VeraSun and Seller acknowledge and agree that the restrictive covenants set
forth in Section 4 of this Agreement are reasonable and appropriate in light of
Buyer’s payment of substantial funds to Seller and VeraSun. Seller and VeraSun
agree that they will never seek to challenge the temporal or geographic scope of
these restrictive covenants in any lawsuit, arbitration or other legal action
brought where any of the claims or defense arise out of or relate to this
Agreement. However, if any court having jurisdiction shall at any time hereafter
hold these restrictions to be unenforceable or unreasonable, whether as to scope
or period of time specified herein, and if such court shall declare or determine
the scope or period of time which it deems to be reasonable, such scope or
period of time shall be deemed to be reduced to that declared or determined by
said court to be reasonable.

(e) VeraSun and Seller each recognize that in the event of violation of the
terms of Section 4(c), Buyer will suffer irreparable damages and that it will be
difficult if not impossible to compute actual damages sustained by Buyer as the
result of such unauthorized competition. Therefore, the parties agree that Buyer
shall be entitled to liquidated damages of one million dollars ($1,000,000) in
the event of a breach by Seller, VeraSun or any of their respective Affiliates
as it concerns Section 4(c) of this Agreement. The payment of this amount of
liquidated damages shall be the Company’s and Buyer’s sole and exclusive remedy
for a breach of Section 4(c).

(f) If on October 1, 2008 the Company is not the sole and exclusive marketer for
ethanol production facilities that, in the aggregate, are capable of producing
at least two hundred fifty million (250,000,000) gallons of ethanol on an
annualized basis, the terms, conditions, covenants and restrictions set forth in
this Section 4 shall terminate and be of no further effect.

 

- 3 -



--------------------------------------------------------------------------------

5. Beatrice Biodiesel, LLC. The Company and Beatrice Biodiesel, LLC (“Beatrice”)
entered into an Agreement Regarding Biodiesel Sales and Marketing Agreement
dated April 28, 2006 (“Biodiesel Agreement”) whereby the Company entered into
rail car leases in the Company’s name for Beatrice’s use in exchange for
Beatrice’s payment of the rail car lease rental charges (the “RC Rent”). The
specifics of the Beatrice lease terms are set forth in Exhibit B. Buyer and
Seller are aware that Beatrice is delinquent in RC Rent as of the date of this
Agreement, and Beatrice’s future as an ongoing business is uncertain. As such,
the parties agree that the Purchase Price will be reduced by an amount equal to
fifty percent (50%) of Beatrice’s current RC Rent outstanding and owing as of
the Effective Date (the “Beatrice Receivable”). In the event Buyer recovers any
of the Beatrice Receivable, it shall pay to Seller 50% of such amount, less 50%
of any costs incurred in recovering such monies. In addition, Seller covenants
that it will accept the assignment of and assume liability for 70 of the 140
rail cars leased to Beatrice under the Trinity Railroad Car Lease Agreement
referenced in Section 9(a)(iii), and obtain Trinity’s consent to the assignment
and release Buyer from any obligations related to those cars. Seller will enter
into an Assignment in the form set forth in Exhibit C.

6. Company and US BioEnergy Corporation Marketing Agreement, Management
Agreement, and Operating Agreement.

(a) Marketing Agreement. The parties agree that notwithstanding anything
contained in the Agreement Regarding Ethanol Sales and Marketing dated March 31,
2006 by and between the Company and Seller, as amended by Amendment No. 1
effective as of March 31, 2006 (the “Marketing Agreement”), Company shall, for
the remaining term of the Marketing Agreement, waive any requirement that Seller
cause any subsidiary (either presently existing or later acquired) to enter into
a marketing agreement on substantially similar terms as the Marketing Agreement.
For clarification, and without limiting the generality of the foregoing
sentence, Seller shall not be required to cause US Bio Hankinson, LLC, US Bio
Marion, LLC, US Bio Janesville, LLC or US Bio Dyersville, LLC, VeraSun or any
subsidiary of VeraSun to enter into marketing agreements with Company. The
Company and Seller agree that notwithstanding anything to the contrary in the
Marketing Agreement or in any similar agreement between a Facility (as that term
is defined in the Marketing Agreement) and the Company (each a “Subsidiary
Marketing Agreement”), the Marketing Agreement and each Subsidiary Marketing
Agreement shall not renew automatically as provided in Section II.A of the
Marketing Agreement and each Subsidiary Marketing Agreement, but shall be hereby
amended without further action to be terminable upon 60 days notice by Seller,
the Facility or Company; provided that no such notice may be given by any party
prior to June 30, 2008. Company hereby consents pursuant to Section IV.I of the
Marketing Agreement and each Subsidiary Marketing Agreement to any assignment
deemed to take place as a result of the merger between Seller and VeraSun.

(b) Management Agreement. The parties agree that as of the Effective Date, the
Management Agreement dated March 31, 2006 by and between the Company and Seller,
shall be terminated.

(c) Operating Agreement. Buyer hereby waives compliance with Section 10.1 of the
Operating Agreement by and between Seller and Buyer dated March 31, 2006 caused
by the marketing of ethanol by Seller or VeraSun. As of the Effective Date,
Seller shall transfer its Membership Interest to Buyer, and the parties agree
that such transfer shall be a permitted transfer under Section 8.2 of the
Operating Agreement.

 

- 4 -



--------------------------------------------------------------------------------

7. Seller’s Representations and Warranties. As a material inducement to the
Buyer to enter into this Agreement and with the understanding that the Buyer
shall be relying thereon in consummating the sale and purchase contemplated
hereunder, Seller hereby represents and warrants as follows:

(a) Owner of Membership Interest; No Encumbrances. Seller represents and
warrants that, immediately prior to the Effective Date, the Seller is the holder
of record of its 50% Membership Interest of the Company. Seller represents and
warrants that the Membership Interest will be transferred to Buyer free and
clear of all claims, restrictions, security interests, liens and encumbrances of
any kind. Seller represents and warrants that Seller has the right to sell and
convey the Membership Interest to Buyer and Seller agrees to warrant and defend
the sale of the Membership Interest to Buyer against any and all persons who
claim title to the Membership Interest.

(b) No Breach; No Consents Required. The execution, delivery and performance by
Seller of this Agreement and other agreements, documents and instruments
contemplated hereby, the consummation of the transactions contemplated hereby or
thereby, and the performance or observance by Seller of any of the terms or
conditions hereof or thereof, will not (a) conflict with, or result in a breach
or violation of the terms or conditions of, or constitute a default under, or
result in the creation of any lien on any of Seller’s assets pursuant to the
constituting documents of Seller, any award of any arbitrator, or any material
indenture, contract or agreement (including any agreement with Seller’s
members), instrument, order, judgment, decree, statute, law, rule or regulation
to which the Company or its assets is subject; or (b) require of Seller any
filing or registration with, or any consent or approval of, any federal, state
or local governmental agency or authority.

(c) Valid, Binding Agreements.

(i) US Bio Plants. Each agreement between the Company and 1) US Bio Albert City,
LLC, 2) US Bio Woodbury, LLC, 3) US Bio Ord, LLC, and 4) Platte Valley Ethanol,
LLC (“US Bio Contracts”) is a valid and binding agreement, enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and to judicial
limitations on the enforcement of the remedy of specific performance and other
equitable remedies. There does not exist under any event of default or event or
condition that, after notice or lapse of time or both, would constitute a
violation, breach or event of default thereunder on the part of the Company as
it pertains to any US Bio Contract. No consent of any third party is required
under any US Bio Contract as a result of or in connection with, and the
enforceability of any US Bio Contract will not be affected in any manner by, the
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby.

 

- 5 -



--------------------------------------------------------------------------------

(d) Authorization. Seller has the requisite corporate power and authority to
enter into this Agreement and to perform its obligations hereunder. The
execution and delivery of this Agreement by Seller and the consummation by
Seller of the transactions contemplated hereby have been duly authorized by
Seller, and no other proceeding on the part of Seller is necessary to authorize
the execution, delivery and performance of this Agreement and the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
Seller and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and to
judicial limitations on the enforcement of the remedy of specific performance
and other equitable remedies.

(e) General. The representations and warranties contained in this Section 7
shall be correct in all respects on and as of the Effective Date with the same
force and effect as if such representations and warranties had been made on and
as of the Effective Date.

8. Buyer’s Representations and Warranties. As a material inducement to the
Seller to enter into this Agreement and with the understanding that the Seller
shall be relying thereon in consummating the sale and purchase contemplated
hereunder, Buyer hereby represents and warrants as follows:

(a) No Breach; No Consents Required. The execution, delivery and performance by
Buyer of this Agreement and other agreements, documents and instruments
contemplated hereby, the consummation of the transactions contemplated hereby or
thereby, and the performance or observance by Buyer of any of the terms or
conditions hereof or thereof, will not (a) conflict with, or result in a breach
or violation of the terms or conditions of, or constitute a default under, or
result in the creation of any lien on any of Buyer’s assets pursuant to the
constituting documents of Buyer, any award of any arbitrator, or any material
indenture, contract or agreement, instrument, order, judgment, decree, statute,
law, rule or regulation to which the Company or its assets is subject; or
(b) require of Buyer any filing or registration with, or any consent or approval
of, any federal, state or local governmental agency or authority.

(b) Authorization. Buyer has the requisite corporate power and authority to
enter into this Agreement and to perform its obligations hereunder. The
execution and delivery of this Agreement by Buyer and the consummation by Buyer
of the transactions contemplated hereby have been duly authorized by Buyer’s
authorized representatives, and no other proceeding on the part of Buyer is
necessary to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby. This Agreement has been duly executed
and delivered by Buyer and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and to judicial limitations on the enforcement of the remedy of
specific performance and other equitable remedies.

(c) General. The representations and warranties contained in this Section 8
shall be correct in all respects on and as of the Effective Date with the same
force and effect as if such representations and warranties had been made on and
as of the Effective Date.

 

- 6 -



--------------------------------------------------------------------------------

9. Buyer’s Conditions to Closing. The obligations of the Buyer to consummate the
transactions provided for hereby are, at the Buyer’s discretion, subject to the
satisfaction, on or prior to the Effective Date, of each of the following
conditions:

(a) Rail Car Lease Assignments, Consents, and CIT Schedules.

(i) Assignments and Consents. The following rail car lease agreements shall be
assigned to the Seller, along with the requisite lessors’ consents to the
assignment, in the same form attached hereto as Exhibit C: (1) Car Service
Contract No. 4752 dated June 1, 2003, as amended, by and between the Company and
GATX Corporation, along with a letter from GATX Corporation confirming
satisfaction of credit by Seller; and (2) Railroad Car Lease Agreement dated
June 8, 2006 by and between the Company and Trinity Industries Leasing Company.

(ii) CIT Schedules. Seller shall provide to Buyer fully executed copies of
Schedule Nos. 6, 7 and 8 to the master railcar lease agreement by and between
Seller and CIT GROUP/EQUIPMENT FINANCING, INC. (“CIT”).

(b) Amendment to Marketing Agreements. Seller shall execute and provide to Buyer
on the Effective Date Amendment No. 2 to the Agreement Regarding Ethanol Sales
and Marketing Agreements as it pertains to each of the following facilities:
(i) US Bio Albert City, LLC; (ii) US Bio Woodbury, LLC, (iii) Platte Valley
Fuel, LLC, and (iv) US Bio Ord, LLC.

(c) Consents. All consents to the approval of this Agreement and the
transactions contemplated hereby shall have been obtained, which shall include
but is not limited to LaSalle Bank National Association (“LaSalle”) under that
certain Amended and Restated Loan and Security Agreement dated August 31, 2006
by and between LaSalle and Provista Renewable Fuels Marketing, LLC as
subsequently amended (the “Security Agreement”).

9.2 Seller’s Conditions to Closing. The obligations of the Seller to consummate
the transactions provided for hereby are, at the Seller’s discretion, subject to
the satisfaction, on or prior to the Effective Date, of each of the following
conditions:

(a) Termination of LaSalle Guaranty. Buyer shall have obtained a termination of
the Second Amended and Restated Guaranty dated November 2, 2007 by and between
Seller and LaSalle provided pursuant to the Security Agreement.

10. Indemnification.

(a) Seller.

(i) Seller agrees to defend, indemnify and hold harmless Buyer and its
directors, officers, employees, agents, affiliates and attorneys against all
damages (including personal injuries and property damages), claims, liabilities,
losses and expenses, including, without limitation, litigation costs and fees of
attorneys and other professionals (“Losses”), arising out of, resulting from or
in connection with any and all breach of representation, warranty, covenant or
undertaking by Seller hereunder; provided that with respect to the foregoing,
Buyer agrees to provide notice of any breach or Loss as soon as practicable and
allow

 

- 7 -



--------------------------------------------------------------------------------

Seller 30 days to cure any breach (if curable); provided that during such time,
Seller shall diligently prosecute such cure. If such breach is not curable,
Buyer agrees to act reasonable to mitigate any Loss; provided, however, that
Buyer shall not be responsible for failure to do so except to the extent that
Seller can show by clear and convincing evidence that it was prejudiced by such
failure of Buyer.

(ii) Seller agrees to defend, indemnify and hold harmless the Company and its
directors, officers, employees, agents, affiliates and attorneys against
(1) fifty (50%) percent of the Losses arising out of, resulting from, or in
connection with the operations of the Company prior to and on the Effective Date
except to the extent such Losses were reflected in the Tangible Net Worth on the
Effective Date; and (2) one hundred percent (100%) of any Adjustment Loss.

(b) Buyer.

(i) Buyer agrees to defend, indemnify and hold harmless Seller and its
directors, officers, employees, agents, affiliates and attorneys against all
(“Losses”), arising out of, resulting from, or in connection with (1) any and
all breach of representation, warranty, covenant or undertaking by Buyer
hereunder; or (2) the operations of the Company after the Effective Date;
provided that with respect to the foregoing subsection (1), Seller agrees to
provide notice of any breach or Loss as soon as practicable and allow Buyer 30
days to cure any breach (if curable); provided that during such time, Buyer
shall diligently prosecute such cure. If such breach is not curable, Seller
agrees to act reasonable to mitigate any Loss; provided, however, that Seller
shall not be responsible for failure to do so except to the extent that Buyer
can show by clear and convincing evidence that it was prejudiced by such failure
of Seller.

11. Survival. Sections 3, 4, 5, 6, 7, 8 and 10 shall survive the Effective Date.

12. Assignment. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by any party without the prior written consent of the
other parties, which consent may be withheld or provided in the sole discretion
of each such party. Subject to the foregoing, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, and no other person shall have any right,
benefit or obligation under this Agreement as a third party beneficiary or
otherwise.

13. Entire Agreement; Amendments and Waivers. This Agreement, together with all
exhibits, constitutes the entire agreement among the parties pertaining to the
subject matter hereof and supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the parties. This
Agreement may not be amended except by an instrument in writing signed on behalf
of each of the parties hereto. No amendment, supplement, modification or waiver
of this Agreement shall be binding unless executed in writing by the party to be
bound thereby. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

14. Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

- 8 -



--------------------------------------------------------------------------------

15. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Minnesota without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Minnesota.

16. Further Assurances. Seller and Buyer agree to execute and deliver other
documents, certificates, agreements and other writings and to take other actions
as may be reasonable, necessary, or desirable in order to consummate or
implement expeditiously the transactions contemplated by this Agreement and any
agreement, document or instrument contemplated in this Agreement.

[Signature page follows]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

CHS INC. By:  

/s/ Donald W. Olson

Name:   Donald W. Olson Title:   Senior VP – Refined Fuels US BIOENERGY
CORPORATION By:  

/s/ Gordon W. Ommen

Name:   Gordon W. Ommen Title:   President and CEO AS TO THOSE MATTERS CONTAINED
IN SECTION 4: VERASUN ENERGY CORPORATION By:  

/s/ Danny C. Herron

Name:   Danny C. Herron Title:   President and CFO AS TO THOSE MATTERS CONTAINED
IN SECTIONS 4 AND 6: PROVISTA RENEWAL FUELS MARKETING, LLC By:  

/s/ Andrew M. Combs

Name:   Andrew M. Combs Title:   Officer

 

- 10 -